Citation Nr: 1507030	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergic rhinitis, and if so, whether service connection is warranted.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2010 and December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in a Travel Board hearing before the undersigned acting Veterans Law Judge in October 2013.

The low back issue is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for allergic rhinitis in December 2002.  This claim was denied in a May 2003 rating decision.  The Veteran submitted a Notice of Disagreement in October 2003, and the RO issued a Statement of the Case in September 2004.  The Veteran did not perfect his appeal, and this rating decision became final.

2.  The Veteran filed a claim for service connection for allergic rhinitis in January 2011.  He submitted new and material evidence with this claim.  

3.  With resolution of the doubt in favor of the Veteran, the Veteran's allergic rhinitis was caused by service. 



CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying the claim for service connection for allergic rhinitis is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence since that decision has been submitted to allow the reopening of this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for allergic rhinitis are approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board has considered this legislation, but finds that, given the favorable action taken below, no discussion of the VCAA at this point is required.

Merits Analysis - New and Material Evidence

The Veteran seeks service connection for allergic rhinitis.  The evidence is in approximate balance, and the claim will be granted. 

The Veteran filed a claim for service connection for allergic rhinitis in December 2002.  This claim was denied in a May 2003 rating decision.  The Veteran submitted a Notice of Disagreement in October 2003, and the RO issued a Statement of the Case in September 2004.  The Veteran did not perfect his appeal, and this rating decision became final.

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the May 2003 denial, the record consisted of service treatment records (STRs).  Subsequently, private treatment records were received, the Veteran testified before the undersigned, and VA examined the Veteran.  This evidence was new.  This evidence was also material because it helps substantiate his claim and relates to a reason his claim was previously denied. 

Reopening of the Veteran's the claim for service connection for allergic rhinitis based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Merits Analysis - Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran testified that he developed allergic rhinitis in service and that he has continued treatment for it since discharge.  

A March 2003 VA examination details that the Veteran "began having seasonal allergies in September 1998."  

VA examined the Veteran again for allergies in July 2012.  The examiner found "allergic rhinitis is a genetic condition (inherited) and not acquired."  Therefore, the examiner concluded that it was not caused by service.

38 C.F.R. § 3.380 expressly proscribes the conclusion of the VA examiner.  It states that "diseases of allergic etiology ... may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities."  

38 C.F.R. § 3.380 further states that "seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing."

The Veteran testified that his allergies have persisted since separation from service despite several relocations (and subsequent potential removal of a local allergen), thereby suggesting that his allergies are chronic.  His post-service medical records are consistent with his testimony.  

Further medical inquiry could be undertaken with a view towards development of the claim, but the Board finds such would not materially assist it in its determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).   This point has been attained. 

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for allergic rhinitis will be granted.  See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).


ORDER

Service connection for allergic rhinitis is granted.


REMAND

VA examined the Veteran's low back in July 2012.  The examiner opined that the low back disorder was not caused by service because there was "no evidence on service treatment records that Veteran was diagnosed or treated for back spasms during active duty or within one year after discharge."  

But symptoms, not instead treatment for them, are the essence of the continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b), which is an alternative means of establishing chronicity (i.e., permanency) of disease or injury in service to in turn show the required linkage or nexus between current disability and that shown in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  A thoracic strain or upper body disability involving the type of symptoms the Veteran has complained about is not amongst the conditions listed in § 3.309(a) as chronic or permanent, per se, thus is not entitled to this pleading exception.


But there still remains the possibility the Veteran has experienced continuous symptoms referable to his low back since service on account of this claimed condition, and VA adjudicators cannot determine his lay statements concerning this lack credibility merely because they are unaccompanied by contemporaneous medical evidence, such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  His lay statements, then, can satisfy the requirement for evidence that the claimed disability may be related to his service.

As such, and given his recitation of his symptoms, still additional comment is needed to assist in deciding his claim.  38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Federal Circuit Court held in Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  When determining whether a VA examination and medical opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicate an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all treatment records from Dr. Regina Lee; 

(b) all treatment records from Tripler Army Medical Center, to include those cited in the August 2012 VA Form 9.

2. Schedule another VA compensation examination for an additional medical nexus opinion concerning the etiology of the Veteran's low back disability.  He is hereby advised that his failure to report for this additional VA examination, without good cause, may have adverse consequences on this pending claim since this will result in deciding this claim based on the existing evidence of record.  See 38 C.F.R. § 3.655.  

The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) any low back disability, is the result of active service, including whether he has had persistent symptoms (continuity of symptomatology) since his service.  

Unlike the examiner that previously evaluated the Veteran, this additional VA examiner must remain mindful that it is continuous symptoms (like pain, etc.), not necessarily treatment for them, either during service or since, which is the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b).  

So the examiner cannot conclude the Veteran was not experiencing symptoms at a particular time, including during the intervening years after his service ended up to the time of his initial treatment for this condition, post-service, merely because there is no documentation of treatment for his symptoms, such as would be reflected in actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board ultimately will have to assess the credibility of the Veteran's lay testimony concerning this to determine its ultimate probative value since this is a factual, not medical, determination.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the file.

The examiner must also discuss what impact, if any, the Veteran's 2002 motor vehicle accident - as described in his August 2012 VA Form 9 - had upon his low back disability.

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


